Appeal from a judgment of the County Court of Albany County (Breslin, J.), entered December 17, 1993, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, after a hearing.
Petitioner contends that he was entitled to release on his own recognizance based upon CPL 180.80, which requires such release after certain time periods, in this case 144 hours, when a suspect is held on a felony complaint filed in a local *926criminal court without either a disposition of the complaint or commencement of a hearing thereon. Petitioner has pleaded guilty to criminal possession of a controlled substance in the fifth degree and was sentenced as a second felony offender to a term of imprisonment of 2 to 4 years. Petitioner is therefore no longer entitled to the relief requested in his habeas corpus petition and this appeal is moot. We further find no exception to the mootness doctrine applicable in this case.
Mikoll, J. P., Mercure, White, Casey and Yesawich Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.